EXHIBIT 10.44

CHANGE OF CONTROL

EMPLOYMENT AGREEMENT

AGREEMENT by and between Kewaunee Scientific Corporation, a Delaware corporation
(the “Company”) and Keith D. Smith (the “Executive”), restated effective as of
the 4th day of December, 2008.

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company. The Board believes it is imperative to diminish the distraction of
the Executive by virtue of the personal uncertainties and risks created by a
pending or threatened Change of Control and to encourage the Executive’s full
attention and dedication to the Company currently and in the event of any
threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control which ensure
that the compensation and benefits expectations of the Executive will be
satisfied and which are competitive with those of other corporations. Therefore,
in order to accomplish these objectives the Board has caused the Company to
enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Change of Control Date. (a) The “Change of Control Date” shall mean the first
date during the term of this Agreement on which a Change of Control (as defined
in Section 2) occurs; provided, that the Executive’s employment with the Company
shall be considered to have occurred the Change of Control Date if it is
reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change of Control or (ii) otherwise arose in connection
with or in anticipation of a Change of Control.

(b) The term of this Agreement shall commence on the date hereof and, if no
Change of Control Date occurs, shall end on November 12, 2011, subject to
extension by mutual agreement of the parties. If a Change of Control Date occurs
on or before such date, the term of this Agreement shall end on the later of the
last day of the Employment Period as defined in Section 3 (whether such date is
prior to or after such third anniversary) or the end of the Protection Period as
defined in Section 6.

2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

(a) The acquisition by any one person, or more than one person acting as a
group, of ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the Company’s stock; or



--------------------------------------------------------------------------------

(b) Either, (i) the acquisition by any one person, or more than one person
acting as a group, during the twelve consecutive month period ending on the date
of the most recent such acquisition, of ownership of stock of the Company
possessing 30% or more of the total voting power of the Company’s stock, or
(ii) the replacement of a majority of the members of the Company’s Board of
Directors during any twelve month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
before the date of the appointment or election; or

(c) The acquisition by any person, or more than one person acting as a group,
during the twelve month period ending on the date of the most recent
acquisition, of assets from the Company that have a total gross fair market
value equal to 40% or more of the total gross fair market value of all of the
Company’s assets immediately before such acquisition or acquisitions.

3. Employment Period. The Company hereby agrees to continue the Executive in its
employ, subject to the terms and conditions of this Agreement, for the period
(the “Employment Period”) commencing on the Change of Control Date and ending on
the third anniversary of such date, unless sooner terminated pursuant to
Section 5.

4. Terms of Employment. (a) Position and Duties.

(i) During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned to the Executive at
any time during the 120-day period immediately preceding the Change of Control
Date, and (B) the Executive’s services shall be performed within the
Statesville/Charlotte, North Carolina, area, unless he otherwise consents.
Subject to the foregoing, the Executive may be transferred to the payroll of an
entity that is controlled by, or controls, the Company, and in such event the
term “Company” shall be deemed to include such entity.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
his attention and time during normal business hours to the business and affairs
of the Company and, to the extent necessary to discharge the responsibilities
assigned to the Executive hereunder, to use the Executive’s reasonable best
efforts to perform faithfully and efficiently such responsibilities. It shall
not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions, and
(C) manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement.

 

2



--------------------------------------------------------------------------------

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to twelve times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to the
Executive by the Company in respect of the twelve-month period immediately
preceding the month in which the Change of Control Date occurs. During the
Employment Period, the Annual Base Salary shall be reviewed no more than 12
months after the last salary increase awarded to the Executive prior to the
Change of Control Date and thereafter at least annually. Any increase in Annual
Base Salary shall not serve to limit or reduce any other obligation to the
Executive under this Agreement. Annual Base Salary shall not be reduced after
any such increase, and the term Annual Base Salary as utilized in this Agreement
shall refer to Annual Base Salary as so increased.

(ii) Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the average of the
Executive’s bonus under the Company’s annual incentive bonus plan or any
comparable bonus under any predecessor or successor plan, for the last three
full fiscal years prior to the Change of Control Date (annualized in the event
that the Executive was not employed by the Company for the whole of any such
fiscal year) (the “Average Annual Bonus”). Each such Annual Bonus shall be paid
no later than the end of the second month of the fiscal year next following the
fiscal year for which the Annual Bonus is awarded, unless the Executive shall
elect to defer the receipt of such Annual Bonus.

(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, stock option,
savings and retirement plans, practices, policies and programs applicable
generally to other peer executives of the Company but in no event shall such
plans, practices, policies and programs provide the Executive with incentive
opportunities, savings opportunities and retirement benefit opportunities, in
each case, less favorable than the most favorable of those provided by the
Company for the Executive under such plans, practices, policies and programs as
in effect at any time during the 120-day period immediately preceding the Change
of Control Date, except that the foregoing shall not be construed to require the
Company to provide stock options if the Company does not maintain a stock option
plan following the Change of Control, and benefits may be reduced under a tax
qualified plan if substitute benefits are provided under a nonqualified plan.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to other peer

 

3



--------------------------------------------------------------------------------

executives of the Company, but in no event shall such plans, practices, policies
and programs provide the Executive with benefits which are less favorable, in
the aggregate, than the most favorable of such plans, practices, policies and
programs in effect for the Executive at any time during the 120-day period
immediately preceding the Change of Control Date.

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the policies, practices and procedures of the
Company in effect for the Executive at any time during the 120-day period
immediately preceding the Change of Control Date.

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the Company in effect for the Executive at
any time during the 120-day period immediately preceding the Change of Control
Date.

(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to personal secretarial and other assistance, at least
equal to those provided to the Executive by the Company at any time during the
120-day period immediately preceding the Change of Control Date.

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacations in accordance with the plans, policies, programs and practices
of the Company at least as favorable as those in effect for the Executive at any
time during the 120-day period immediately preceding the Change of Control Date.

5. Termination of Employment. (a) Disability. If the Company determines in good
faith that Disability of the Executive has occurred during the Employment Period
(pursuant to the definition of Disability set forth below), it may give to the
Executive written notice in accordance with Section 11(b) of this Agreement of
its intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Disability” shall mean the absence of the Executive
from the Executive’s duties with the Company on a full-time basis for 180
consecutive days as a result of incapacity due to mental or physical illness
which is determined to be total and permanent by a physician selected by the
Company or its insurers and reasonably acceptable to the Executive or the
Executive’s legal representative.

 

4



--------------------------------------------------------------------------------

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Executive has not substantially performed the Executive’s duties, or

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the Board (or the Executive Committee of the Board) at a meeting
of the Board (or Executive Committee) called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board (or Executive
Committee)), finding that, in the good faith opinion of the Board (or Executive
Committee), the Executive is guilty of the conduct described in subparagraph
(i) or (ii) above, and specifying the particulars thereof in detail.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean:

(i) the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4(a) of this Agreement, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated and insubstantial action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive;

(ii) any failure by the Company to comply with any of the provisions of
Section 4(b) of this Agreement, other than failure not occurring in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by the Executive;

 

5



--------------------------------------------------------------------------------

(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) hereof or the Company’s
requiring the Executive without his consent to travel on Company business to a
substantially greater extent than required immediately prior to the Change of
Control Date;

(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

(v) any failure by the Company to comply with and satisfy Section 10(c) of this
Agreement.

For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.

(d) Notice of Termination. Any termination by the Company for cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 11(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than thirty days
after the giving of such notice). The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt by the other party hereto of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination, and (iii) if the Executive’s employment is terminated by reason of
death or Disability, the date of death of the Executive or the Disability
Effective Date, as the case may be. The Employment Period shall end on the Date
of Termination.

6. Obligations of the Company upon Termination. (a) Termination by Company Not
for Cause; Resignation by Executive for Good Reason. If, during the Employment
Period, the Company shall terminate the Executive’s employment other than for
Cause or Disability, or the Executive shall terminate employment for Good
Reason, then, in addition to all compensation that has been earned but not yet
paid on the Date of Termination, the Executive shall be entitled to the
following. The amounts to be paid to the Executive

 

6



--------------------------------------------------------------------------------

pursuant to subparagraphs (i) and (ii), as applicable, shall be paid in a lump
sum in cash within 30 days after the Date of Termination. All references in the
following subparagraphs to specific employee benefit plans shall be
appropriately adjusted to refer to any amendments or successors to such plans as
in effect on the Date of Termination, subject to Section 4(b).

(i) The Company shall pay to the Executive an amount equal to either:

A. if the Date of Termination occurs on or before the first anniversary of the
Change of Control Date, the sum of the Executive’s Annual Base Salary plus his
Average Annual Bonus and the compensation for any earned but unused vacation
days; or

B. if the Date of Termination occurs after the first anniversary of the Change
of Control Date, one-half the sum of the Executive’s Annual Base Salary plus his
Average Annual Bonus and the compensation for any earned but unused vacation
days.

(ii) If the Executive is a participant in the Kewaunee Scientific Corporation
Group Special Employee Benefit Plan (the “SEBP”), he shall also receive a
payment equal to the present value of the vested death benefit, if any, to which
the Executive’s beneficiaries would have been entitled under the SEBP if the
Executive’s employment had continued until the end of the Protection Period,
based on the assumption that the Executive’s compensation throughout the
Protection Period would have been that required by Section 4(b)(i) and
Section 4(b)(ii). Such present value shall be determined as if the death benefit
were payable at the end of the Executive’s life expectancy, determined as of the
date of payment, and discounted to the date of payment, using the same mortality
and interest rate assumptions used to calculate lump sum benefits under the
Retirement Plan. The amount of such payment shall be in full satisfaction of all
amounts that may be owed to the Executive’s beneficiaries under the SEBP.

(iii) During the Protection Period, or such longer period as may be provided by
the terms of the appropriate plan, program, practice or policy, the Company
shall continue benefits to the Executive and/or the Executive’s family at least
equal to those which would have been provided to them in accordance with the
plans, programs, practices and policies described in Section 4(b)(iv) of this
Agreement as if the Executive’s employment had not been terminated or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and their families; provided,
that if the Executive becomes reemployed with another employer and is eligible
to receive medical or other welfare benefits under another employer-provided
plan, the medical and other welfare benefits described herein shall be secondary
to those provided under such other plan during such applicable period of
eligibility, and for purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits pursuant to such
plans, practices, programs and policies, the Executive shall be considered to
have remained employed until the end of the Protection Period and to have
retired on the last day of the Protection Period.

 

7



--------------------------------------------------------------------------------

(b) Death. If the Executive dies during the Employment Period, this Agreement
shall terminate without further obligation to the Executive or his estate other
than the obligation to pay any compensation or benefits that have been earned
but not paid on the Date of Termination, and any post-termination, life
insurance or death benefits that are provided under the Company’s normal benefit
plans and policies; provided, that the death benefits payable to the Employee’s
beneficiaries or estate shall be at least equal to the most favorable benefits
provided by the Company to the estates and beneficiaries of peer executives of
the Company (taking into account differences in compensation) under such plans,
programs, practices and policies relating to death benefits, if any, as in
effect with respect to other peer executives and their beneficiaries at any time
during the 120-day period immediately preceding the Change of Control Date.

(c) Disability. If the Executive’s employment shall be terminated during the
Employment Period by reason of the Executive’s Disability, this Agreement shall
terminate without further obligation to the Executive other than the obligation
to pay any compensation or benefits that have been earned but not paid on the
Date of Termination, and any post-termination benefits or disability benefits
that are provided under the Company’s normal benefit plans and policies;
provided, that the disability benefits payable to the Executive shall be at
least equal to the most favorable of those generally provided by the Company to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Change of Control Date.

(d) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause during the Employment Period, or if the Executive shall
resign during the Employment Period other than for Good Reason, this Agreement
shall terminate without further obligation to the Executive other than the
obligation to pay any compensation or benefits that have been earned but not
paid on the Date of Termination, and any post-termination benefits that are
provided under the Company’s normal benefit plans and policies.

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice (other than any severance pay plan) provided by the Company and for
which the Executive may qualify, nor, subject to Section 11(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

 

8



--------------------------------------------------------------------------------

8. Full Settlement; Legal Fees. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and except as
specifically provided in Section 6(a)(iii), such amounts shall not be reduced
whether or not the Executive obtains other employment. The Company agrees to pay
as incurred, to the full extent permitted by law, all legal fees and expense
which the Executive may reasonably incur as a result of any contest by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (whether such contest is between the Company and the Executive or
between either of them and any third party, and including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f) (2) (A) of the Internal Revenue
Code of 1986, as amended (the “Code”); provided, that if the contest is between
the Executive and the Company, the Company shall be obligated to pay the
Executive’s legal fees and expenses if the Executive prevails to any extent in
such contest.

9. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company, and its business, which shall have been
obtained by the Executive during the Executive’s employment by the Company and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 9 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

10. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

9



--------------------------------------------------------------------------------

11. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

   Keith D. Smith    145 Sea Trail Drive    Mooresville, NC 28117

If to the Company:

   Kewaunee Scientific Corporation    2700 West Front Street    Statesville, NC
28677    Attention: Chief Executive Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision hereof or any other provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 5(c) (i)-(v) of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and, prior
to the Change of Control Date, the Executive’s employment may be terminated by
either the Executive or the Company at any time prior to the Change of Control
Date, in which case the Executive shall have no further rights under this
Agreement. From and after the Change of Control Date this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused this Agreement to be executed in its name on its behalf, all as of the
day and year first above written.

 

Keith D. Smith

KEWAUNEE SCIENTIFIC CORPORATION By:  

 

 

Its:

 

 

President and Chief Executive Officer            

 

11